*1071OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SE. WOLE.
La opinión emitida por el tribunal en este caso se funda en su mayor parte en la resolución dictada en el caso de Bartolomei v. El Registrador, 2 S. P. R., 589. Me parece que ese •caso está en pugna con la letra clara de la ley. En cuanto .al espíritu de ésta, indudablemente parece haber sid(^ la inten-ción de la legislatura para que una parte perjudicada pueda apelar de cualquiera resolución cuyo resultado sea impedir a una parte el inscribir un documento. La sección 799 de los Estatutos Revisados, en Español, dice así:
“Sección 799. Cuando el registrador deniegue o suspenda alguna inscripción, anotación o cancelación, expondrá al pie del documento, clara y concisamente, los motivos legales de su negativa y de ella notificará al interesado, quien firmará la notificación.”
Ateniéndonos únicamente al texto Español, es evidente que si el registrador se niega a inscribir un documento debe expresar sus razones al pie deí'mismo. El texto inglés es claro y es como sigue:

“Section 799. That when any registrar of property refuses absolutely or provisionally to record or to give its full legal effect to any document which may be presented to him for recording or for the annotation of the contents thereof, whether it be a deed, a decree, a mortgage, a satisfaction of a mortgage or any other document which he is required, by law either to record or to enter, he shall set out clearly and concisely at the fool of the document his reasons for the refusal and shall serve notice of his action upon the interested party accompanied by a copy of his written reasons for the refusal.”

Ahora bien, el negarse a hacer operación alguna y el devolver el documento con los sellos de rentas internas al presen-tante es una denegación, de acuerdo con el texto español, y es una denegación absoluta indudablemente, de acuerdo con. el texto inglés.
La sección 801- en español dice lo siguiente:
*1072“Sección 801. Si el interesado recogiere el documento, podrá pre-sentarlo al tribunal dentro de los veinte días siguientes a la notifica-ción de la negativa que debió hacerle el registrador y se decidirá el recurso según dice la sección 2 de esta ley.”
Y ésta lia sido traducida al inglés en la siguiente forma:

Section 801. The party interested may withdraw the document within two days after the refusal of the registrar to record or enteir it, and ivilhin hventy days thereafter may present it to the Supreme Court and the court shall thereupon affirm or reverse the action of the registrar, as in section 2.”

El derecho de apelación se da contra la denegatoria a inscribir o registrar, y la legislatura al aprobar el texto in-glés demostró que ambas palabras estaban incluidas dentro de la palabra “negativa.”
La sección 803 en inglés es como sigue:

“Section 803. Any party interested in any document presented for record may appeal to the Supreme Court from any decision of the registrar as to the existence of defects and as to whether they are immaterial and curable or not. The Siopreme Court may affirm or reverse the decisions of the registrar and the registrar shall make the appropriate entry in conformity with its decision.”

El texto español .sólo habla de “defectos subsanables” y es como sigue:
“Sección 803. Contra la calificación de defectos subsanables que hicieren los registradores podrá acudir el interesado al tribunal Supremo para resolución definitiva. El Tribunal Supremo confirmará o revocará la resolución del registrador y éste hará lo que procediere de conformidad Con dicha decisión.”
Interpretando todas estas secciones en ambos idiomas, yo creo está demostrado que el derecho ele apelar es abso-luto y no depende de que el registrador haya o! nó entrado a examinar'los méritos del caso. La negativa a hacer algo, cualquiera que esto sea entraña y produce una denegación a registrar en los libros' del 'registro. ‘ '
*1073Tampoco está limitada la jurisdicción de este tribunal a ordenar la inscripción de un documento. En las secciones 800, 801 y 803 se dispone que la Corte Suprema puede revo-car o confirmar el “acto” o “resolución” según sea el caso. El ordenar a un registrador que tome en consideración un documento que él se fia negado a calificar equivale a revo-car su acto o resolución. No encontramos nada en las pala-bras de la ley ni en ninguna otra parte de la misma que exija a este tribunal que al decretar una revocación ordene el regis-tro o inscripción, pero tenemos el poder de ordenar al regis-trador que actúe.
Ahora paso a la cuestión de si el registrador debió o nó haber recibido el documento y calificarlo. La Ley No. 34 de marzo 7, 1912 en las partes pertinentes dice así:
“1. Sobre cada instrumento o documento original autorizado por notario público o inscrito por un registrador, un dollar; Disponién-dose, que en los documentos que se otorgaren por funcionarios en el curso de asuntos oficiales no ,se impondrá, cobrará o pagará ningún impuesto.
“2. Sobre cada copia de dichos instrumentos o documentos ori-ginales, cincuenta'centavos.
“3. Por cada registro o inscripción de dichos instrumentos o docu-mentos o de sus copias, cincuenta centavos.
“4. Por cada affidavit o declaración de autenticidad otorgado ante notario público, juez de paz, u otro funcionario, pero sin incluir a los funcionarios del Servicio de Kentas Internas cuando temaren declaraciones, affidavits y juramentos en materias referentes a la tasación de la propiedad, y a infracciones de las leyes de rentas inter-nas, veinte y cinco centavos; Disponiéndose, que no se impondrá el impuesto en los instrumentos que se otorgaren ante los jueces de paz, u otros funcionarios judiciales, referentemente a los asuntos en pro-cedimientos judiciales de que ellos conocieren.
“Los impuestos que por la presente-se disponen se pagarán fijando al documento, instrumento, affidavit o declaración de autenticidad, un sello de rentas internas de la debida denominación, el cual será can-celado por el funcionario ante el cual se otorgare el documento o instrumento, escribiendo en el mismo sus iniciales y la fecha en que se fija.
*1074‘ ‘ Toda persona, que autorizare o inscribiere, o haga que se autorice o inscriba, cualquier instrumento' o documento o su copia, sin que antes se haya pagado el impuesto prescrito en esta sección, convicta que fuere será castigada con multa de cien dollars.”
Ahora bien, bajo los párrafos 1 y 2 se exige que se adhie-ran sellos al original y a la copia; el párrafo 3 también, exige que se adhiera un sello a la inscripción.
El 14 de agosto ele 1913 Ignacio González Suárez presentó para su inscripción en Arecibo una copia de una escritura notarial que el registrador se negó a inscribir porque no aparecía que se hubiera cancelado en el original el sello de rentas internas de $1.
Una lectura de la cláusula penal de la ley transcrita anteriormente demostrará que el deber de adherir el sello de rentas internas de $1 no se le impone al registrador sino a la persona que tiene el deber de pagarlo, ya sea la parte inte-resada o el notario y que sería tal persona y no el registra-dor el que incurriría en la pena que marca la ley por dejar de adherir el sello. Las palabras “toda persona que certi-fique o registre” y las palabras que siguen a ésas, se refieren .a la persona cuyo deber es adherir el sello de rentas inter-nas y la palabra “registre” se refiere el sello que el regis-trador está obligado a adherir. La nota recurrida debió haber sido revocada.